NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 WILLIAM C. KING,
                 Claimant-Appellant

                           v.

    ROBERT WILKIE, ACTING SECRETARY OF
            VETERANS AFFAIRS,
             Respondent-Appellee
            ______________________

                      2018-1326
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-3189.
                ______________________

                 Decided: May 7, 2018
                ______________________

   WILLIAM C. KING, Providence, RI, pro se.

    MARIANA TERESA ACEVEDO, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent-appellee. Also
represented by CHAD A. READLER, ROBERT E. KIRSCHMAN,
JR., MARTIN F. HOCKEY, JR.; Y. KEN LEE, BRANDON A.
JONAS, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington, DC.
                 ______________________
2                                            KING   v. WILKIE




    Before O’MALLEY, LINN, and HUGHES, Circuit Judges.
PER CURIAM.
    Appellant William C. King, proceeding pro se, appeals
a decision of the U.S. Court of Appeals for Veterans
Claims (“Veterans Court”) affirming the decision of the
Board of Veterans’ Appeals (“Board”) denying his requests
for a hearing and for compensation for certain claimed
medical conditions under 38 U.S.C. § 1151. See King v.
Shulkin, No. 16-3189 (Vet. App. Oct. 31, 2017). Because
King does not challenge either the validity of the Veterans
Court’s decision on a rule of law or the validity or inter-
pretation of a statute or regulation relied upon by the
Veteran’s Court in making its decision, 38 U.S.C.
§ 7292(a), we dismiss his appeal as falling outside our
limited jurisdiction.
                      BACKGROUND
    King served on active duty in the U.S. Army from
March 19, 1979 to July 12, 1982. Between August 11 and
17, 2010, King received in-patient treatment for lower
abdominal pain at a Veterans Affairs (“VA”) facility in
Rhode Island. Treatment notes show that King, after
reporting such pain to his primary care doctor, underwent
a computed tomography (“CT”) scan of his abdomen and
pelvis, which revealed a mass in the right lower quadrant,
as well as thickened irregular walls with standing fat
outside a portion of the bowel. The CT scan also revealed
some enlargement of the left adrenal gland, irregularities
of the bladder, and enlargement of the prostate. Based on
the results of this scan, King’s primary care doctor re-
ferred him to the emergency department for additional
evaluation, and King was subsequently admitted for in-
patient treatment with a differential diagnosis of diver-
ticulitis, appendicitis, or malignancy.      King received
intravenous antibiotics and was restricted to a clear diet.
KING   v. WILKIE                                        3



    Additional treatment records show that, after King
received this prescribed treatment, his pain and other
symptoms began to resolve. On August 16, 2010, he
underwent a second CT scan of his abdomen and pelvis,
which revealed a marked interval decrease to bowel wall
thickening in the ascending colon, suggesting resolving
diverticulitis. King was discharged on August 18, 2010 in
stable condition. The VA’s records provide no indication
that King suffers from any additional disability as a
result of his August in-patient treatment, nor do they
indicate that he has ever been diagnosed with cancer,
HIV, a kidney disorder, or Cushing’s Syndrome. The
records do document, however, King’s “long standing
history of hypochondriasis” and his negative HIV test
results.
    On November 1, 2011, King filed a claim for compen-
sation under 38 U.S.C. § 1151 for diverticulitis he con-
tends resulted from the VA’s treatment. King, slip op. In
2012, he added the following residuals to his claim: (1)
radiation poisoning; (2) HIV; (3) an adrenal adenoma; (4)
Cushing’s Syndrome; and (5) a kidney disorder. Id. King
asserted that these conditions were caused by radiation
he received from the two CT scans and by unnecessary
intravenous antibiotics that he received against his
objections. The Providence, Rhode Island Department of
Veterans Affairs Regional Office obtained a medical
opinion that King did not develop diverticulitis or any of
the other conditions as a result of the treatment he re-
ceived, and denied King’s claim based on that opinion. Id.
    King then appealed to the Board and elected to have a
hearing in Washington, D.C. Id. He did not appear at the
May 19, 2015 hearing, however, notwithstanding that the
VA had sent him notice of the hearing’s date, time, and
location. King, slip op. at 2. Almost one year later, King
explained that he mistakenly chose Washington as the
hearing location instead of Providence, Rhode Island, and
asked for a new hearing. Id. He subsequently stated that
4                                            KING   v. WILKIE



his claim did not require a hearing and that he wanted
his claim to be decided. The Board construed King’s
statement as a withdrawal of his request for a Board
hearing, and further determined that, even if he had not
withdrawn his request, he had failed to present good
cause for rescheduling the hearing in light of the fact that
notice of the hearing had been provided and the fact that
King did not attempt to contact the Board.
     The Board proceeded to deny King’s claim on the mer-
its, finding that he “does not have additional disability
that resulted from an event not reasonably foreseeable or
any carelessness, negligence, lack of proper skill, error in
judgment, or similar instance of fault on the part of VA
resulting from his in-patient treatment for diverticulitis.”
J.A. 4. It relied on the testimony of the VA physician who
treated King, who explained that King received a total
radiation dose from the CT scans that fell below an inter-
national standard limit, and opined that King (1) did not
develop diverticulitis from the treatment received; (2) “did
not have radiation poisoning”; (3) “did not develop an
adrenal adenoma as a result of the radiation poisoning”;
and (4) “did not have a diagnosis of Cushing’s Syndrome.”
J.A. 8–9.
    King appealed to the Veterans Court, which affirmed
the Board’s denial. King, slip op. at 1. First, it concluded
that the Board did not clearly err in denying King’s
request for a new hearing, observing that the Board found
that King was properly notified of his hearing date, did
not request to reschedule the hearing, and did not show
good cause for why he missed the hearing and why those
circumstances prevented a request for postponement. Id.
at 2. Turning to King’s compensation claim-related
arguments, the Veterans Court pointed out that he did
not allege any specific error in the Board’s decision,
whether in its factual findings or analysis, but instead
disagreed with the denial of his claim. Id. at 3. It then
summarized the evidence presented below, acknowledged
KING   v. WILKIE                                           5



the Board’s finding that King was not competent to diag-
nose his additional disability or to provide an opinion
regarding the cause of that disability, and concluded that
King “failed to demonstrate any clear error in the Board’s
decision to deny him compensation under section 1151.”
Id. at 4. King timely appealed that decision to this court.
                        DISCUSSION
     “This court’s jurisdiction to review decisions by the
Veterans Court is limited.” Wanless v. Shinseki, 618 F.3d
1333, 1336 (Fed. Cir. 2010). The relevant statutory
provision provides that, “[a]fter a decision of the United
States Court of Appeals for Veterans Claims is entered in
a case, any party to the case may obtain a review of the
decision with respect to” either (1) “the validity of a deci-
sion of the Court on a rule of law”; or (2) “any statute or
regulation (other than a refusal to review the schedule of
ratings for disabilities adopted under section 1155 of this
title) or any interpretation thereof (other than a determi-
nation as to a factual matter) that was relied on by the
Court in making the decision.” 38 U.S.C. § 7292(a); see
also id. § 7292(d) (providing that this court “shall decide
all relevant questions of law, including interpreting
constitutional and statutory provisions”). In the absence
of a constitutional issue, however, we may not “review (A)
a challenge to a factual determination, or (B) a challenge
to a law or regulation as applied to the facts of a particu-
lar case.” Id. § 7292(d)(2).
    The present appeal falls squarely within § 7292(d)(2)’s
ambit. Broadly speaking, King argues that the Veterans
Court erred by misrepresenting facts, failing to compre-
hend the circumstances surrounding his August 2010
hospitalization, and sanctioning the Board’s denial of his
request for a new hearing. In particular, with respect to
his compensation claim, he submits that his primary care
doctor overreacted to news that King was experiencing
moderate stomach pain—which he believes was caused by
6                                             KING   v. WILKIE



his eating okra—and thereafter “kidnapped” King by
bringing him to the emergency room and subjected him to
numerous unwanted CT scans and antibiotics. Id. at 2,
10. He also reiterates his belief that the CT scans caused
radiation poisoning, which led to the complained of medi-
cal conditions, and further submits that he overdosed on
the antibiotics that he was forced to take. Id. at 10. And
he challenges the Board’s conclusion that he did not
present good cause to reschedule his hearing. See id. at 9.
    King admits, however, that the Veterans Court did
not decide any constitutional issues, id. at 1, and points to
no statute, regulation, or other law on which he claims
the Veterans Court erroneously relied. Moreover, he does
not challenge the Veterans Court’s interpretation of 38
U.S.C. § 1151, 38 C.F.R. § 20.702(d) (2017), 1 or any other
statute or regulation. Instead, he claims that the court
applied § 1151 to an incorrect set of facts and wrongly
denied him a second hearing based on a limited view of
the facts. 2 These challenges to the Board’s factual find-



    1    This regulation governs the scheduling and notice
of hearings by the Board, and was the authority on which
the Board in this case relied in denying King’s request for
a new hearing. King, slip op. at 2. The Board found, as a
factual matter, that King was notified in March 2015 of
his upcoming hearing in Washington, D.C. and that he
did not contact the Board prior to missing the hearing.
J.A. 3. It then considered the record and concluded that
King did not establish good cause for his failure to report
to the May 2015 hearing. J.A. 3. On appeal, King chal-
lenges only the Board’s application of 38 C.F.R.
§ 20.702(d) to these facts.
    2    On March 27, 2018, King filed an informal reply
brief, seeking to clarify his version of events and pointing
out several purported inaccuracies in the government’s
brief. See ECF No. 14. On April 24, 2018, he filed a
KING   v. WILKIE                                        7



ings, credibility determinations, and weighing of the
record evidence do not fall within our jurisdiction. See
Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010)
(“The evaluation and weighing of evidence and the draw-
ing of appropriate inferences from it are factual determi-
nations committed to the discretion of the fact-finder. We
lack jurisdiction to review these determinations.”).
                      CONCLUSION
   For the foregoing reasons, King’s appeal is
                      DISMISSED
                         COSTS
   No costs.




motion seeking to supplement his reply brief with addi-
tional claimed factual material, which this court granted
the following day. ECF Nos. 16, 17. Nothing in these
briefs alters our conclusion that we lack jurisdiction to
hear this appeal.